DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR §§ 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2019 was considered by the examiner and was in compliance with the provisions of 37 CFR 1.97.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
- "storage unit" in claims 1, 3, 10-12, 14, and 15;
- "obtaining unit" in claims 1, 14, and 15;
- "transmission unit" in claims 1, 8, 9, 12, 14, and 15;
- "reception device" in claim 12; and
- "reception unit" in claims 12, 14, and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the specification as filed on May 7, 2019, Applicant discloses that “[t]he storage unit is realized by a hard disk drive (HDD), a solid state drive (SDD), and a flash memory.” Applicant’s specification as filed on May 7, 2019, paragraph [0035].  As such, the storage unit is interpreted as an HDD, SDD, and flash memory (i.e., generic storage devices).  Similarly, Applicant discloses that a “CPU functions as the transmission unit 56 by executing the image processing program.” Applicant’s specification as filed on May 7, 2019, paragraph [0037].  Therefore, the transmission unit is interpreted as a CPU (i.e., a generic computer or computer processing device).   Conversely, Applicant fails to disclose sufficient structure for the "obtaining unit"; "reception device"; and "reception unit." See analysis under Claim Rejections - 35 USC § 112(b) Section.  For examination purposes, the "obtaining unit"; "reception device"; and "reception unit", are interpreted as software executed by a processor, or other generic computing device (i.e., programs which are executed by a generic CPU).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claims 1, 12, 14, and 15,
- Claims 1, 14, and 15 recite "an obtaining unit."  Claim 12 recites "a reception device."  Claims 12, 14, and 15 recite "a reception unit."  The claim limitations directed to the "obtaining unit"; "reception device"; and "reception unit", recited in claims 1, 12, 14, and 15, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions performed by the "obtaining unit"; "reception device"; and "reception unit."
		- Applicant fails to disclose the corresponding structure for the "obtaining unit"; "reception device"; and "reception unit", in the specification.
- Paragraph [0041] in Applicant’s specification is viewed as the closest description of what structure, material, or acts the “obtaining unit” incorporates, where Applicant describes the obtaining unit as obtaining positional information detected by a Global Positioning System (GPS) sensor. See Applicant’s specification as filed on May 7, 2019, at paragraph [0041].

- Paragraph [0073] in Applicant’s specification is viewed as the closest description of what structure, material, or acts the “reception unit” incorporates, where Applicant describes the reception unit as receiving the diseased animal information transmitted from the transmission unit of the electronic pen. See Applicant’s specification as filed on May 7, 2019, at paragraph [0073].
However, based on this disclosure, one of ordinary skill in the art would not be put on notice as to what the associated structure, material, or acts are for performing the functions of each of the obtaining unit, reception device, and the reception unit. See MPEP § 2181(III).  For example, one of ordinary skill in the art would not be put on notice as to whether the obtaining unit, reception device, or reception unit are embodied by software executed on hardware (e.g., a program executed by a processor) or whether these limitations are embodied by hardware itself (e.g., particular devices, such as CPUs, processors, storage devices, etc.).  For examination purposes, the "obtaining unit"; "reception device"; and "reception unit", are interpreted as software executed by a processor, or other generic computing device (i.e., programs which are executed by a generic CPU).  Therefore, claims 1, 12, 14, and 15 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-11 are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reasons described in the analysis of § 112(b) rejection to claim 1 described above (due to their individual chains of dependency on claim 1).  The Examiner’s interpretation of the "obtaining unit" described above in the § 112(b) – indefinite rejection of claim 1 also applies to the recitation of this element in claims 2-11 as well.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1 and 12 are directed to hospital support system, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claim 13 is directed to a hospital support method, which is also within one of the four statutory categories (i.e., a process). See id.  Claim 14 is directed to a control device, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claim 15 is directed to a non-transitory computer-readable recording medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 12-15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 13 substantially recites the following limitations):
A hospital support system comprising:

wearable device that includes a storage unit which stores obtained subject information on a subject, an obtaining unit which obtains a position within a hospital in which the subject information is obtained, and a transmission unit which transmits the subject information stored in the storage unit and positional information indicating the position obtained by the obtaining unit; and

a controller that performs control for storing the subject information in association with identification information for identifying the subject for each subject in a storage device based on the positional information transmitted from the transmission unit of the wearable device.

Similarly, Claim 12 recites the following limitations (and claims 14 and 15 substantially recite the following limitations):
A hospital support system comprising:

a wearable device that includes a storage unit which stores obtained subject information on a subject and a transmission unit which transmits the subject information stored in the storage unit; and

a reception device that includes a reception unit which receives the subject information transmitted from the transmission unit of the wearable device and a controller which performs control for storing the subject information received by the reception unit in association with identification information for identifying the subject for each subject in a storage device based on positional information indicating a position in which the reception unit receives the subject information.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting subject information and positional information storing (i.e., organizing) the subject information based on the positional information), but for the recitation of the generic computer components also recited in claims 1 and 12-15.  That is, other than reciting: (1) a hospital support system (as described in claims 1 and 12); (2) a wearable device (as described in claims 1 and 12-15); (3) a storage unit (as described in claims 1, 12, 14, and 15); (4) an obtaining unit (as described in claims 1, 14, and 15; (5) a transmission unit (as described in claims 1, 12, 14, and 15); (6) a controller (as described in claims 1 and 12-15); (7) a storage device (as described in claim 1); (8) a reception device (as described in claim 12); (9) a reception unit (as described in claims 1, 14, and 15); claim 14); (11) a non-transitory computer-readable recording medium (as described in claim 15); and the step of: (12) “transmitting the subject information stored in the storage unit and positional information indicating the position obtained by the obtaining unit” (as described in claims 1 and 12-15), the context of claims 1 and 12-15 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting subject information and positional information storing (i.e., organizing) the subject information based on the positional information).
The aforementioned claim limitations described in claims 1 and 12-15 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals by collecting and storing/organizing a subject’s information based on positional information.  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claims 1 and 12-15 recite an abstract idea.
Examiner notes that claims 2-11 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1.  As such, dependent claims 2-11 similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to managing personal behavior including following rules or instruction (i.e., collecting subject information and positional information storing (i.e., organizing) the subject information based on the positional information).  Therefore, dependent claims 2-11 are also directed to the aforementioned abstract idea of collecting subject information and positional information storing (i.e., organizing) the subject information based on the positional information.  Examiner notes that: (1) dependent claims 6 and 9-11 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2-5, 7, and 8 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recites and claim 13 substantially recites the additional elements of (identified in bold font below):
A hospital support system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising:

wearable device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that includes a storage unit (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which stores obtained subject information on a subject, an obtaining unit (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which obtains a position within a hospital in which the subject information is obtained, and a transmission unit (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which transmits the subject information stored in the storage unit and positional information indicating the position obtained by the obtaining unit (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)); and

a controller (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that performs control for storing the subject information in association with identification information for identifying the subject for each subject in a storage device based on the positional information transmitted from the transmission unit of the wearable device.

Similarly, claim 12 recites and claims 14 and 15 substantially recites the additional elements of (identified in bold font below):
A hospital support system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising:

a wearable device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that includes a storage unit which stores obtained subject information on a subject and a transmission unit (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which transmits the subject information stored in the storage unit (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g));

a reception device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that includes a reception unit which receives the subject information transmitted from the transmission unit of the wearable device and a controller (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which performs control for storing the subject information received by the reception unit in association with identification information for identifying the subject for each subject in a storage device based on positional information indicating a position in which the reception unit receives the subject information; and

a control device (as described in claim 14) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and a non-transitory computer-readable recording medium (as described in claim 15) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).
However, the recitation of these generic computer components and functions in claims 1 and 12-15 are recited at a high-level of generality (i.e., using generic computer devices to collect the subject's information and position and store the information in a storage device), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the abstract concept of collecting and storing the subject’s information more expediently solely due to the fact that they are executed on general-purpose computing devices (i.e., the hospital support systems, 
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention uses software stored on the non-transitory computer-readable recording medium to collect and store the subject’s data).
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes transmission unit and the “transmitting” step to obtain the subject’s information that is then stored in the storage unit.
Thus, the additional elements in independent claims 1 and 12-15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-5, 7, and 8 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 6 and 9-11 recite the following additional elements (in bold font below):
a display device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that displays information on the subject (as described in claim 6) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g));

a tag (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that stores the identification information; and a reader (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that is provided in a predetermined position to read the identification information from the tag (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein, in a case where the reader reads the identification information from the tag, the controller performs control for storing the identification information stored in the tag in claim 9);

wherein the wearable device is an electronic pen (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and the storage unit stores information described for the subject, as the subject information (as described in claim 10); and

wherein the wearable device is a camera capable of being attached to eyeglasses or a camera integrated with eyeglasses (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and the storage unit stores an image captured for the subject, as the subject information (as described in claim 11).

However, these additional elements in dependent claims 6 and 9-11 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 6 and 9-11 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-15: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as claims 1-150 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 6, and 9-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 6, and 9-15 amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the additional elements of claims 1, 6, and 9-15, as recited, the hospital support system; wearable device; storage unit; obtaining unit; transmission unit; controller; storage device; a reception device; reception unit; control device; non-transitory computer-readable recording medium; display device; tag; reader; electronic pen; camera capable of being attached to eyeglasses or a camera integrated with eyeglasses; and the steps of: “transmitting the subject information stored in the storage unit and positional information indicating the position obtained by the obtaining unit”; “displaying the information of the subject”; and “reading the identification information from the tag”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the hospital support system; wearable device; storage unit; obtaining unit; transmission unit; controller; storage device; a reception device; reception unit; control device; non-i.e., generic storage devices).  Similarly, Applicant discloses that a “CPU functions as the transmission unit 56 by executing the image processing program.” Applicant’s specification as filed on May 7, 2019, paragraph [0037].  Therefore, the disclosure shows that the transmission unit is a CPU (i.e., a generic computer or computer processing device).  Lastly, Applicant discloses that the wearable device may be an electronic pen, camera, or microphone capable of being worn by [hospital] staff. See Applicant’s specification as filed on May 7, 2019, paragraph [0078].  Therefore, Applicant’s disclosure shows that the wearable device may be embodied by several, different which are old and well-known computing devices in the medical industry.  As such, the hospital support system; wearable device; storage unit; obtaining unit; transmission unit; controller; storage device; a reception device; reception unit; control device; non-transitory computer-readable recording medium; display device; tag; reader; electronic pen; camera capable of being attached to eyeglasses or a camera integrated with eyeglasses, are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
	- Regarding the steps and features of: “transmitting the subject information stored in the storage unit and positional information indicating the position obtained by the obtaining unit”; “displaying the information of the subject”; and “reading the identification information from the tag” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “transmitting the subject information stored in the storage because they also represent mere collection and transmission of data over a network (i.e., transmitting and displaying the subject’s information); and
-  Electronically scanning or extracting data from a physical document, e.g., see Content Extraction and Transmission – similarly the limitation directed to: “reading the identification information from the tag”, described in claim 9, is claimed in a generic manner (i.e., generally stating that information is read (i.e., scanned) from an identification tag is deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1, 6, and 9-15 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 6, and 9-15 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 6, and 9-15 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-5, 7, and 8 (which depend on claim 1 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-5, 7, and 8 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 2-5, 7, and 8 claim 1.  Therefore, claims 1-15 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Dugan (Pub. No. US 2006/0041450); in view of:
- Sherman (Pub. No. US 2015/0095063).

	Regarding claims 1 and 13,
		- Dugan teaches:
			- a hospital support system comprising (as described in claim 1); and a hospital support method comprising (as described in claim 13) (Dugan, paragraph [0008]; Paragraph [0008] teaches an electronic patient registration system (i.e., a hospital support system) and method including a registration mechanism for collecting user data.):
				- a device that includes storage unit which stores obtained subject information on a subject, an obtaining unit which obtains a position within a hospital in which the subject information is obtained, and a transmission unit which transmits the subject information stored in the storage unit and positional information indicating the position obtained by the obtaining unit (as described in claim 1); and causing a device to store obtained subject information on a subject, obtain a position within a hospital in which the subject information is obtained, and transmit the stored subject information and positional information indicating the obtained position (as described in claim 13) (Dugan, paragraphs [0052] and [0055]; Paragraph [0055] teaches that the i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., a device) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.  The inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the obtained subject information), and is also transmitted to and synchronized with a central server containing the patient’s electronic medical record (i.e., transmitting the subject information in the storage unit to a central server).  Additionally, the date, time, location (i.e., obtaining position information of the patient within a hospital and transmitting the positional information with the subject information that was previously obtained from the subject), and identity of the user and the information input is recorded together with the inputted information (i.e., storing the positional information with the subject information), thereby creating an audit trail.  Paragraph [0052] also teaches that the patient accesses the system at the medical office (i.e., a hospital setting) using a Pen-Tablet/Tablet PC device (see FIG. 1 at (5)) (i.e., demonstrating that the location information collected in paragraph [0055] would be the equivalent of the subject’s “positional information within a hospital”, as described in the Applicant’s claimed invention).); and
				- a controller that performs control for storing the subject information in association with identification information for identifying the subject for each subject in a storage device based on the positional information transmitted from the transmission unit of the device (as described in claim 1); and causing a controller to perform control for storing the subject information in association with identification information for identifying the subject for each subject in a storage device based on the positional information transmitted from the device (Dugan, paragraphs [0051] and [0055]; Paragraph [0055] teaches that the inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the obtained subject information), and is also transmitted to and synchronized with a central server (i.e., a controller) containing the patient’s electronic medical record.  Additionally, the date, time, location (i.e., the positional information), and identity of the user (i.e., the identification information for identifying the subject) and the information input is recorded together with the inputted information (i.e., storing the positional information with the subject information and identification information for identifying the subject), thereby creating an audit trail.  Paragraph [0051] teaches that the central server includes a central database (i.e., the controller includes a storage device).).
		- Dugan does not explicitly teach a hospital support system comprising:
			- a wearable device (as described in claims 1 and 13).
		- However, in analogous art of medical systems and methods, Sherman teaches a system and method, comprising:
			- a wearable device (as described in claims 1 and 13) (Sherman, paragraphs [0008], [0030], [0031], and [0085]; Paragraph [0008] teaches that the apparatus for performing data entry includes a first electronic device configured to be attached to a person’s head.  For example, Sherman teaches that the device may be eyeglasses (see Sherman, paragraph [0030]) or goggles (see Sherman, paragraph [0031]) (i.e., examples of wearable devices).  Paragraph [0085] teaches that the head-mounted device is beneficial for providing unobtrusive communication between a person wearing the device and another person.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the electronic patient registration system taught by Dugan, to incorporate the wearable device taught by Sherman, in order provide unobtrusive communication between a person wearing the device and another person. See Sherman, paragraph [0085]; see also MPEP § 2143 G.

claim 2,
		- The combination of Dugan, as modified in view of Sherman, teaches the limitations of claim 1 (which claim 2 depends), as described above.
		- Dugan further teaches a system, wherein:
			- the controller performs control for storing the subject information and the identification information further in association with the positional information in the storage device (Dugan, paragraph [0055]; Paragraph [0055] teaches that the date, time, location (i.e., the positional information), and identity of the user (i.e., the identification information for identifying the subject) and the information input is recorded together with the inputted information (i.e., storing the positional information with the subject information and identification information for identifying the subject), thereby creating an audit trail.).
	The motivation and rationale for modifying the electronic patient registration system taught by Dugan, in view of Sherman, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 10,
		- The combination of Dugan, as modified in view of Sherman, teaches the limitations of claim 1 (which claim 10 depends), as described above.
		- Dugan further teaches a system, wherein:
			- the wearable device is an electronic pen (Dugan, paragraph [0051]; Paragraph [0051] teaches that the system includes a Wireless tablet/Pen-Tablet PC (4) (i.e., a device with an electronic pen), which connects to the local area network wirelessly and is used by Physicians/medical personnel for information retrieval and input.  Further, the system includes another Wireless tablet/Pen-Tablet PC (5) (i.e., a device with an electronic pen), which also connects to the local area network wirelessly and is used by the patient for information input.  Next, a mobile tablet/Pen-Tablet PC (6) (i.e., another device which an electronic pen) connects to the system via the Internet, and is used by 
			- the storage unit stores information described for the subject, as the subject information (Dugan, paragraph [0055]; Paragraph [0055] teaches that the inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the obtained subject information).).
	The motivation and rationale for modifying the electronic patient registration system taught by Dugan, in view of Sherman, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 11,
		- The combination of Dugan, as modified in view of Sherman, teaches the limitations of claim 1 (which claim 11 depends), as described above.
		- Sherman further teaches a system, wherein:
			- the wearable device is a camera capable of being attached to eyeglasses or a
camera integrated with eyeglasses (Sherman, paragraphs [0028], [0030], and [0031]; Paragraph [0028] teaches that the device comprises a camera configured to capture one or more images (i.e., the wearable device includes a camera).  For example, Sherman teaches that the device may be eyeglasses (see Sherman, paragraph [0030]) or goggles (see Sherman, paragraph [0031]) (i.e., examples of eyeglasses-type wearable devices which includes the camera).); and
			- the storage unit stores an image captured for the subject, as the subject information (Sherman, paragraphs [0028], [0030], and [0031]; Paragraph [0028] teaches that the device comprises a camera configured to capture one or more images of the object of observation or of the interaction of the person with the object, and wherein the wireless communication components are further configured to wirelessly transmit the captured one or more images to the computer system for electronic i.e., storing the images of the interaction with the subject in a storage unit).).
	The motivation and rationale for modifying the electronic patient registration system taught by Dugan, in view of Sherman, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 12, 14, and 15,
		- Dugan teaches:
			- a hospital support system comprising (as described in claim 12) (Dugan, paragraph [0008]; Paragraph [0008] teaches an electronic patient registration system (i.e., a hospital support system) and method including a registration mechanism for collecting user data.);
- a control device (as described in claim 14) (Dugan, paragraph [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., a control device) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.):
- a non-transitory computer-readable recording medium (as described in claim 15) (Dugan, paragraphs [0008] and [0028]; Paragraph [0008] teaches that the electronic workflow regulation system, includes a storage mechanism for recording patient information.  Paragraph [0028] teaches that the storage mechanism includes, but is not limited to, recordable memory device, such as hard disk, CD-ROM, CD-RW, DVD-ROM, DVD-RW, floppy disk, flash memory, tape drive, remote i.e., examples of non-transitory computer-readable recording media).):
	- a device that includes a storage unit which stores obtained subject information on a subject and a transmission unit which transmits the subject information stored in the storage unit and a reception device that includes a reception unit which receives the subject information transmitted from the transmission unit of the device (as described in claim 12); a reception unit that receives positional information transmitted from a transmission unit of a device that includes a storage unit which stores obtained subject information on a subject, an obtaining unit which obtains a position within a hospital in which the subject information is obtained, and the transmission unit which transmits the subject information stored in the storage unit and the positional information indicating the position obtained by the obtaining unit (as described in claim 14); and a reception unit that receives positional information transmitted from a transmission unit of a device that includes a storage unit which stores obtained subject information on a subject, an obtaining unit which obtains a position within a hospital in which the subject information is obtained, and the transmission unit which transmits the subject information stored in the storage unit and the positional information indicating the position obtained by the obtaining unit (as described in claim 15) (Dugan, paragraphs [0052], [0055], and [0063]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., a device) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.  The inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the obtained subject information), and is also transmitted to and synchronized with a central server containing the patient’s i.e., transmitting the subject information in the storage unit to a central server).  Additionally, the date, time, location (i.e., obtaining position information of the patient within a hospital and transmitting the positional information with the subject information that was previously obtained from the subject), and identity of the user and the information input is recorded together with the inputted information (i.e., storing the positional information with the subject information), thereby creating an audit trail.  Paragraph [0052] also teaches that the patient accesses the system at the medical office (i.e., a hospital setting) using a Pen-Tablet/Tablet PC device (see FIG. 1 at (5)) (i.e., demonstrating that the location information collected in paragraph [0055] would be the equivalent of the subject’s “positional information within a hospital”, as described in the Applicant’s claimed invention).  Paragraph [0063] teaches that the system (i.e., interpreted as encompassing the reception device and reception unit) collects all newly inputted patient information (i.e., receiving the subject information transmitted from the transmission unit of the device).); and
				- a controller which performs control for storing the subject information received by the reception unit in association with identification information for identifying the subject for each subject in a storage device based on positional information indicating a position in which the reception unit receives the subject information (as described in claim 12); a controller that performs control for storing the subject information in association with identification information for identifying the subject for each subject in a storage device based on the positional information received by the reception unit (as described in claim 14); and a controller that performs control for storing the subject information in association with identification information for identifying the subject for each subject in a storage device based on the positional information received by the reception unit (as described in claim 15) (Dugan, paragraphs [0051] and [0055]; Paragraph [0055] teaches that the inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the obtained subject information), and is also transmitted to and synchronized with a central server (i.e., a controller) containing the patient’s electronic medical record.  Additionally, the date, time, location (i.e., the positional information), and identity of the i.e., the identification information for identifying the subject) and the information input is recorded together with the inputted information (i.e., storing the positional information with the subject information and identification information for identifying the subject), thereby creating an audit trail.  Paragraph [0051] teaches that the central server includes a central database (i.e., the controller includes a storage device).).
		- Dugan does not explicitly teach a hospital support system, control device, and a non-transitory computer-readable recording medium, comprising:
			- a wearable device (as described in claims 12, 14, and 15).
		- However, in analogous art of medical systems and methods, Sherman teaches a system and method, comprising:
			- a wearable device (as described in claims 1 and 13) (Sherman, paragraphs [0008], [0030], [0031], and [0085]; Paragraph [0008] teaches that the apparatus for performing data entry includes a first electronic device configured to be attached to a person’s head.  For example, Sherman teaches that the device may be eyeglasses (see Sherman, paragraph [0030]) or goggles (see Sherman, paragraph [0031]) (i.e., examples of wearable devices).  Paragraph [0085] teaches that the head-mounted device is beneficial for providing unobtrusive communication between a person wearing the device and another person.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the electronic patient registration system taught by Dugan, to incorporate the wearable device taught by Sherman, in order provide unobtrusive communication between a person wearing the device and another person. See Sherman, paragraph [0085]; see also MPEP § 2143 G.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of Sherman (Pub. No. US 2015/0095063), as applied to claim 1 above, and further in view of:
- Hockey (Pub. No. US 2006/0015368).

	Regarding claim 3,
		- The combination of Dugan, as modified in view of Sherman, teaches the limitations of claim 1 (which claim 3 depends), as described above.
		- The combination of Dugan, as modified in view of Sherman, does not explicitly teach a system, wherein:
- the storage unit stores the subject information in a format of image information.
		- However, in analogous art of patient medical record systems and methods, Hockey teaches a system, wherein:
			- the storage unit stores the subject information in a format of image information (Hockey, paragraph [0023]; Paragraph [0023] teaches that the current medical profile data file 14 (i.e., the subject information) is preferably stored in a non-proprietary format such as Portable Document Format (PDF) (i.e., storing the subject information in an image information format).  Paragraph [0023] teaches that these features are beneficial for making patient records readily accessible by emergency medical personnel using general software application programs.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of Sherman, to incorporate a step and feature directed to storing medical data in an image format, as taught by Hockey, in order to Hockey, paragraph [0023]; see also MPEP § 2143 G.

Regarding claim 4,
	- The combination of Dugan, as modified in view of: Sherman and Hockey, teaches the limitations of claim 3 (which claim 4 depends), as described above.
	- Hockey further teaches a system, wherein:
		- the format of the image information is Portable Document Format (PDF) (Hockey, paragraph [0023]; Paragraph [0023] teaches that the current medical profile data file 14 (i.e., the subject information) is preferably stored in a non-proprietary format such as Portable Document Format (PDF) (i.e., storing the subject information in a portable document format (pdf) image information format).
	The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Sherman and Hockey, described in the obviousness rejections of claims 1 and 3 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of Sherman (Pub. No. US 2015/0095063), as applied to claim 1 above, and further in view of:
- Anderson et al. (Pub. No. US 2014/0136237).

	Regarding claim 5,
	- The combination of Dugan, as modified in view of Sherman, teaches the limitations of claim 1 (which claim 5 depends), as described above.
	- Dugan teaches a system, wherein:
the storage device stores different kinds of information items on the subject for each subject (Dugan, paragraph [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining different kinds of information from each subject).  The patient inputs this information using an electronic pen device with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.  The inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the different kinds of information from the subject), and is also transmitted to and synchronized with a central server containing the patient’s electronic medical record (i.e., also an example of storing the different kinds of information from the subject).).
	- The combination of Dugan, as modified in view of Sherman, does not explicitly teach a system, wherein:
		- the controller classifies the kind of subject information based on the positional information.
		- However, in analogous art of healthcare data management systems, Anderson further teaches a system, wherein:
			- the controller classifies the kind of subject information based on the positional information (Anderson, paragraphs [0082] and [0165]; Paragraph [0082] teaches that the patient medical data may be assigned the location classification based on the particular healthcare provider encounter (i.e., classifying the different kinds of subject information).  In one embodiment, a location classification database may be utilized wherein the location is based on zip code (i.e., the classification of the subject information is based on positional information).  Paragraph [0165] teaches that this feature is beneficial for locating specific patient medical record data.).
Dugan, as modified in view of Sherman, to incorporate a step and feature directed to classifying patient data based on location, as taught by Anderson, in order to help locate specific patient medical record data. See Anderson, paragraph [0165]; see also MPEP § 2143 G.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of Sherman (Pub. No. US 2015/0095063), as applied to claim 1 above, and further in view of:
- Ginsburg et al. (Pub. No. US 2017/0116373).

	Regarding claim 6,
	- The combination of Dugan, as modified in view of Sherman, teaches the limitations of claim 1 (which claim 6 depends), as described above.
	- The combination of Dugan, as modified in view of Sherman, does not explicitly teach a system, further comprising:
			- a display device that displays information on the subject; and
- wherein the controller performs control for storing the identification information corresponding to the information on the subject displayed on the display device in association with the subject information transmitted from the wearable device in the storage device.
- However, in analogous art of medical record systems and methods, Ginsburg teaches a system, comprising:
		- a display device that displays information on the subject (Ginsburg, paragraph [0021]; Paragraph [0021] teaches that a data visual display system that includes a processor that executes instructions to perform operations including creating a plurality of adjustable display panels configured to i.e., a display device that displays information on the subject), and creating a patient flowsheet that integrates the patient medical history information into a table that presents the patient’s medical history by visit to at least one physician (i.e., displaying information on the subject).); and
- wherein the controller performs control for storing the identification information corresponding to the information on the subject displayed on the display device in association with the subject information transmitted from the wearable device in the storage device (Ginsburg, paragraphs [0005] and [0021]; Paragraph [0021] teaches that the data command center visual display system includes a patient database that stores patient identification information, patient insurance information, and patient medical history information, a computer readable storage medium (i.e., storing the subject’s identification information that is displayed on the display device in association with the subject’s information that was transmitted to the storage device).  Paragraph [0005] teaches that this feature is beneficial for improving communication, reducing the likelihood of medical errors, and reducing the cost of healthcare by reducing repetitive diagnostic tests that are performed by physicians in different practices.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of Sherman, to incorporate steps and features directed to displaying patient information and storing the displayed patient information in association with the patient’s identification information, as taught by Ginsburg, in order to: improve communication; reduce the likelihood of medical errors; and reduce the cost of healthcare by reducing repetitive diagnostic tests that are performed by physicians in different practices. See Ginsburg, paragraph [0005]; see also MPEP § 2143 G.

claim 7,
		- The combination of Dugan, as modified in view of: Sherman and Ginsburg, teaches the limitations of claim 6 (which claim 7 depends), as described above.
		- Ginsburg, further teaches a system, wherein:
			- the information on the subject displayed on the display device includes the
identification information (Ginsburg, paragraph [0021]; Paragraph [0021] teaches that the adjustable display panels are configured to display predetermined combinations of the patient identification information (i.e., the displayed information includes identification information), patient insurance information, and patient medical history information.).
	The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Sherman and Ginsburg, described in the obviousness rejections of claims 1 and 6 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of: Sherman (Pub. No. US 2015/0095063) and Ginsburg et al. (Pub. No. US 2017/0116373), as applied to claim 6 above, and further in view of:
- Baker et al. (Pub. No. US 2013/0331036).
	
Regarding claim 8,
		- The combination of Dugan, as modified in view of: Sherman and Ginsburg, teaches the limitations of claim 6 (which claim 8 depends), as described above.
		- The combination of Dugan, as modified in view of: Sherman and Ginsburg, does not explicitly teach a system, wherein:
			- in a case where a distance between the wearable device and the display device is equal to or shorter than a predetermined distance, the controller performs control for storing the identification information in association with the subject information transmitted from the transmission unit of the wearable device in the storage device.
		- However, in analogous art of electronic medical record systems and methods, Baker teaches a system, wherein:
			- in a case where a distance between the wearable device and the display device is equal to or shorter than a predetermined distance, the controller performs control for storing the identification information in association with the subject information transmitted from the transmission unit of the wearable device in the storage device (Baker, paragraphs [0021] and [0039]; Paragraph [0039] teaches that a patient monitor device monitor device 106  may include one or more medical sensor devices, which may be hard-wired to the patient monitor device, such as a blood pressure cuff, thermometer, glucometer, ECG, ETCO2, and a SPO2 sensor device (i.e., examples of wearable devices).  In one example workflow, a nurse or other clinician may use NFC in conjunction with a mobile electronic device, such as a smart telephone (i.e., a display device), to obtain physiological data for a patient directly from the patient monitor device 106.  In this example workflow, when the smart telephone comes within a proximity of the patient monitor device 106 or physically touches the patient monitor device 106 (i.e., when the distance between the wearable device and the display device is equal to or shorter than a predetermined distance), physiological data stored at the patient monitor device 106 may be transmitted via NFC to the smart telephone (i.e., transmission and storage of the patient data).  The transmission of the physiological data may include patient identification information (i.e., transmission and storage of the subject’s identification information on the display device) and connection information for an EMR for the patient.  Paragraph [0021] teaches that this feature is beneficial for storing patient identification and other medical record information.).
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Sherman and Ginsburg, to incorporate a step and feature directed to storing patient identification information when a Baker, in order to store patient identification and other medical record information. See Baker, paragraph [0021]; see also MPEP § 2143 G.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of Sherman (Pub. No. US 2015/0095063), as applied to claim 1 above, and further in view of:
- Hathorn et al. (Pub. No. US 2014/0316812).

Regarding claim 9,

- The combination of Dugan, as modified in view of: Sherman, teaches the limitations of claim 1 (which claim 9 depends), as described above.
		- The combination of Dugan, as modified in view of: Sherman, does not explicitly teach a system, wherein:
			- a tag that stores the identification information;
- a reader that is provided in a predetermined position to read the identification information from the tag; and
- wherein, in a case where the reader reads the identification information from the tag, the controller performs control for storing the identification information stored in the tag in association with the subject information transmitted from the transmission unit of the wearable device in the storage device.
		- However, in analogous art of electronic medical record systems and methods, Hathorn teaches a system, wherein:
			- a tag that stores the identification information (Hathorn, paragraph [0053] and [0054]; Paragraph [0053] teaches that each [ERMedStat] member will receive a wallet card and one keytag for their keychain (i.e., a tag).  Both cards contain a unique QR (Quick Response) code, which i.e., the tag stores a link to the patient’s identification information).  Paragraph [0054] that similarly, MyInfo911.com provides a picture ID card, stickers, and key chain tags that also contain a QR code (i.e., a tag).  It provides first responders instant access to the person's medical history, medications, blood type, allergies, etc.  A three digit personal PIN number (i.e., identification information of the patient) is used to secure access to the web data, but this PIN number is printed on the card itself (i.e., the tag stores the patient’s identification information) along with the patient's critical care data, such as blood type, diabetic, allergies, religion, plus emergency contact information.);
- a reader that is provided in a predetermined position to read the identification information from the tag (Hathorn, paragraph [0068] and [0115]; Paragraph [0068] teaches that the readable scanning code of the present method is preferably a Quick Response (QR) code (i.e., the tag with the identification information) and the scanner is a QR reader/scanner (i.e., a reader). The patient’s QR code can be read by a QR scanner, smartphone or mobile phone with a camera and QR code reader software (i.e., the reader reads the identification information from the subject’s tag).  Paragraph [0115] teaches that when the patient arrives at the heath care provider, the patient’s scanning code is scanned on the scanner (i.e., the reader reads the identification information from the subject’s tag).  In a preferred embodiment, the patient scans the patient’s scanning code on the scanner.); and
- wherein, in a case where the reader reads the identification information from the tag, the controller performs control for storing the identification information stored in the tag in association with the subject information transmitted from the transmission unit of the wearable device in the storage device (Hathorn, paragraph [0116]; Paragraph [0116] teaches that upon scanning the patient’s scanning code on the scanner (i.e., the reader reads the identification information from the subject’s tag), the information is extracted from the patient’s PHI data required for the registration process (i.e., the subject’s identification information is extracted from the tag).  In a preferred embodiment, the information initially downloaded from the scan of the patient’s QR code is limited to be EMTALA compliant, e.g., there is no insurance information provided.  The extracted information is i.e., transmitting and storing the identification information in association with the subject information in the provider’s EHR system)--initially populating EHR fields required for registration.  Paragraph [0060] teaches that these features are beneficial for: reducing routine paperwork; eliminating errors and fraud; speeding up payment and claim processes; set up inexpensive equipment; allowing the patient to control doctors’ access to information; storing the patient’s medical history; and making the patient’s data more readily available using a card reader.).
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Sherman, to incorporate steps and features directed to implementing an tag which stores a patient’s identification and medical information and an identification tag reader, as taught by Hathorn, in order to reduce routine paperwork; eliminate errors and fraud; speed up payment and claim processes; set up inexpensive equipment; allow the patient to control doctors’ access to information; store the patient’s medical history; and make the patient’s data more readily available using a card reader. See Hathorn, paragraph [0060]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686